El Juez Asociado, Sb. Hernández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y derecho de la sen-tencia apelada, menos la primera consideración de derecho en cuanto por ella .se estima probado que el actor ha justifi-cado también el dominio de las cinco puertas de alambre em-bargadas, pues éstas no se mencionan en ninguna de las es-crituras que se presentan como justificantes de la demanda, ni siquiera se tñdica que forman parte de los inmuebles que adquirió el tercerista por la escritura de 27 de Abril d.e 1901.
Considerando: que según el artículo 1530 de la Ley de Enjuiciamiento Civil, las tercerías de dominio habrán de fundarse en el dominio de los bienes embargados, y que, por tanto, para que sean procedentes, no basta justificar el do-minio sobre los bienes que se reclaman, sino que además es condición precisa.que éstos estén sujetos á embargo.
Vistos los textos legales citados por el Tribunal sentencia-dor y la Ley de 12 de Marzo del año próximo pasado trans-formando este' Tribunal Supremo, en Corte de Apelación.
Fallamos: que confirmando, en lo conforme, y revocando, en lo demás, la sentencia apelada, debemos declarar y de-claramos con lugar la demanda de tercería de dominio inter-puesta por Don Federico Schroder, en cuanto á los bienes muebles comprendidos en la escritura de primero de Julio de 1901, que hayan sido embargados en el expediente de apremio seguido contra'"Schulze y Compañía, en cobro de contribuciones, quedando esos bienes á la libre disposición de Schroder; y sin l,ugar, en cuanto á lo.s bienes restantes, que no están comprendidos en dicha escritura ó que, com-prendidos en la misma, no hayan sido embargados, pudien-do continuarse el procedimiento de apremio sobre los bienes embargados que no fueron objeto de la mencionada escritu-ra, con las costas del juicio en la forma ordinaria y las del recurso á cargo de la parte apelante; y devuélvanse los autos *7al Tribunal de Distrito de Mayagiiez eon la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.